Title: To James Madison from William Croghan, 22 May 1803
From: Croghan, William
To: Madison, James


Sir
Near Louisville Kentucky May 22nd. 1803
Upward of a year ago I Wrote you by the bearer Mr. Denis Fitzhugh, when I enclosed two Decrees of the Court of Quarter Session of Jefferson County in this State, both of which were for Land purchased by Richard Taylor & Myself from your Brother Ambrose in March 1792, which Land he Sold us as your & his property, When I wrote you I enclosed a Copy of the receipt for the Money paid by me for the Land, and flattered Myself that you & your Niece would have made me the Deed eer now, as you Informed Mr. Fitzhugh you would have it done, but not hearing from you or receiving the Deed apprehend the multiplicity of Important business you are engaged in has prevented your having the Deed Made—permit me to request the favour of your having it Shortly done & Sent to me either by post, the bearer Mr. Fitzhugh, or Some Safe & Speedy Conveyance so that I may get the Deed recorded in Eight Months after date which will Much Oblige your Most obt St.
W. Croghan
 

   
   RC (DLC).



   
   See Croghan to JM, 7 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:109).


